DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 12/14/2021.
No priority date is claimed.  Therefore, the effective filing date of this application is 04/29/2020.
Claims 1, 3, 4, 11, 13, 14 and 20 have been amended, and no claim has been cancelled or added.  Currently, claims 1-20 are pending.

Remarks

Amendments to claims are effective to overcome the claim objection, the 112 rejection, and the 101 rejection with respect to claims 1-10 presented in the previous Office action.  Therefore, the previous claim objection, the previous 112 rejection, and the previous 101 rejection of claims 1-10 have been withdrawn.

There was no prior art rejection of claims 1-20 presented in the previous Office action.  In view of further search and consideration, claims 1-20 are allowed




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a method/system for performing resource efficient data deduplication, which comprises generating index data for each dataset comprising a set of segments wherein the index data comprising a full fingerprint and a shortened fingerprint for each segment in the set of segments and each shortened fingerprint for a given segment being a shortened version of a corresponding full fingerprint of the given segment; and deduplicating a first dataset and a second dataset by removing duplicate aligned segments using full fingerprints followed by removing duplicate non-aligned segments using shortened fingerprints, the duplicate non-aligned segments being remaining segments not removed as aligned segments, the duplicate aligned segments having a same position in the first dataset and the second dataset, the duplicate non-aligned segments having different positions in the first dataset and the second dataset.

The closest prior art of record, Goswami et al. (U.S. Publication No. 2021/0133177) teaches a method/system for performing data deduplication, which includes computing a full fingerprint and a partial fingerprint based on content of the incoming data unit, and using partial fingerprint and then using full fingerprint to determine whether a data unit in the storage system is duplicative of the incoming data unit (see Goswami et al., Fig. 3, [0076]-[0079] and [0081]).

However, Goswami et al. fails to anticipate or render obvious the recited feature of deduplicating a first dataset and a second dataset by removing duplicate aligned segments using full fingerprints followed by removing duplicate non-aligned segments using shortened fingerprints, the duplicate non-aligned segments being remaining segments not removed as aligned segments, the duplicate aligned segments having a same position in the first dataset and the second dataset, the duplicate non-aligned segments having different positions in the first dataset and the second dataset, as similarly presented in independent claims 1, 11 and 20.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10, 12-19 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164